Citation Nr: 1613849	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-37 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for facial and scalp keloid formations from pseudofolliculitis barbae.

2.  Entitlement to an initial evaluation in excess of 30 percent for pain and instability of facial and scalp keloid scars associated with pseudofolliculitis barbae.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right medial thigh scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision issued by the RO in New York, New York.

In the December 2007 rating decision, the RO granted service connection for keloid formation from pseudofolliculitis barbae and for scarring of the right medial thigh, assigning 30 percent and noncompensable disability ratings, respectively, effective July 25, 2007.

In the November 2010 rating decision, the RO granted service connection for pain and instability of facial and scalp keloid scars, assigning a 30 percent disability rating, effective October 2, 2010, and increased the initial disability rating for facial and scalp keloids from pseudofolliculitis barbae to 50 percent, still effective July 25, 2007.

In May 2012, the Veteran testified at a hearing before the undersigned.  A transcript is associated with the claims file.

In July 2012, the Board remanded the claims on appeal for further development.  

In a May 2013 rating decision, VA's Appeals Management Center (AMC) assigned an earlier effective date of July 25, 2007, for the award of service connection and for the assignment of a 30 percent disability rating for pain and instability of facial and scalp keloid scars associated with pseudofolliculitis barbae.

In August 2015, the Board increased the rating for the right thigh scar from 0 percent to 10 percent.  It remanded the issue of entitlement to a rating in excess of 10 percent for the right thigh scar; entitlement to a rating in excess of 50 percent for keloid formation on the head, face, and neck; and entitlement to a rating in excess of 30 percent for pain and instability of the keloid formation on the head, face, and neck; and a total rating for compensation based on individual unemployability (TDIU) prior to January 1, 2011; for additional development.  

An August 2015 rating decision effectuated the Board's decision, increasing the disability rating for the Veteran's right medial thigh scar from 0 percent to 10 percent, effective July 25, 2007; and granted TDIU, effective March 31, 2010.  

Following the Board's most recent remand, a December 2015 rating decision granted a TDIU effective date of July 25, 2007.  The Veteran has not disputed the assigned effective date. Because the December 2015 grant constitutes a full grant of the benefit sought, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's facial and scalp keloid formations are manifested by five characteristics of disfigurement, but not by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or by six or more characteristics of disfigurement.  

2.  The Veteran has five separate painful scars on the head, face, and neck.

3.  The Veteran has one painful scar on his right medial thigh that is not deep; is not superficial covering an area of 929 square centimeters or greater; is not unstable; and causes no additional functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for facial and scalp keloid formations from pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7800 (2008 & 2015).

2.  The criteria for entitlement to a combined initial 40 percent rating, but no higher, for five separate 10 percent ratings for painful facial and scalp keloid scars associated with pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to October 23, 2008); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2008 & 2015).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for a right medial thigh scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008 & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's appeal arises from disagreement with the initial ratings following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a veteran in the development of claims.  This duty includes aiding in the procurement of pertinent records.  38 C.F.R. § 3.159.  All pertinent, available medical records have been obtained and considered.  The Veteran has also been afforded VA examinations in connection with his claims that, taken together, provide sufficient information to determine the appropriate evaluations under the VA rating schedule.

During the May 2012 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There has been substantial compliance with the remand instructions.  The directed development with regard to TDIU was undertaken and completed, identified treatment records were obtained, and the Veteran was provided an adequate VA examination.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would aid in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Ratings

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  VA amended the rating schedule pertaining to evaluation of scars for claims received on or after October 23, 2008, unless a claimant requests that the claim be readjudicated under the amended regulations.  See 73 Fed. Reg. 54,708 (2008).  

The Veteran did not specifically request readjudication under the amended regulations, but his claim has been adjudicated by the AOJ under the new regulations.  Accordingly, the Board will consider both versions.

A.  Facial and Scalp Keloid Formations

The facial and scalp keloid formations are currently assigned a 50 percent rating based on disfigurement of the head, face, and neck pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, and a 30 percent rating for pain and instability under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

1.  Disfigurement

The Diagnostic Code 7800 rating criteria themselves did not substantively change in the October 23, 2008, amendment.  The Board will therefore apply the criteria that are applicable for the entire appeals period.  

In relevant part, Diagnostic Code 7800 assigns a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

An 80 percent rating is warranted under Diagnostic Code 7800 when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

The Board finds that the evidence does not establish that the Veteran's facial and scalp scarring is manifested by visible or palpable tissue loss.  Furthermore, the evidence reflects gross distortion or asymmetry of no more than two features or paired sets of features (the chin and the cheeks, as reflected in the October 2015 VA examination report).  

The evidence establishes the presence of five of the eight characteristics of disfigurement for the scarring of the Veteran's head, face, and neck.  Specifically, the October 2015 VA examination report reflects the presence of Criteria (1), (2), (3), (5), and (6).  The examiner has identified the disfigurement of the Veteran's scalp as "scar/disfigurement #1," and the disfigurement of the cheeks as "scar/disfigurement #2."  These disfigurements will be considered together for purposes of determining whether an increased rating is warranted.  

Criterion (1) is satisfied because each area of disfigurement is at least 13 centimeters in length.  Disfigurement 1 is 20 centimeters in length, while Disfigurement 2 is 14 centimeters in length.  Criterion (2) is satisfied because each area of disfigurement is at least 0.6 centimeters wide at its widest part.  Disfigurement 1 is 25 centimeters in width, while Disfigurement 2 is 7 centimeters in width.  

Criterion (3) is satisfied because both areas of disfigurement have surface contour elevated on palpation.  Criterion (5) is satisfied because the two areas of disfigurement have combined hypo- and hyperpigmented areas of approximately 78 square centimeters.  Criterion (6) is satisfied because the two areas of disfigurement have combined areas of abnormal texture of approximately 78 square centimeters.  

The October 2015 VA examination report do not indicate a worsening of the Veteran's scars during the appeals period.  The Board therefore finds that Criteria (1), (2), (3), (5), and (6) are satisfied throughout this appeal.

Criterion (4) is not satisfied by either area of disfigurement, as there is no evidence reflecting adherence to underlying tissue.  Adherence to underlying tissue is not noted in any treatment evidence of record, and all of the VA examination reports expressly found no adherence to underlying tissue. 

Criterion (7) is not satisfied by either area of disfigurement, as there is no evidence reflecting underlying soft tissue missing in an area exceeding 39 square centimeters.   Underlying soft tissue was not noted to be missing in any treatment evidence of record, and the VA examination reports dated in October 2010, April 2011, and October 2015 expressly found that underlying soft tissue was not missing.

The evidence of record is unclear with respect to whether the disfigurement of the Veteran's head, face, and neck is indurated and inflexible in an area exceeding 39 square centimeters.  When describing Disfigurement 1, the October 2015 VA examination report notes that "[t]here is no inflexibility to the skin or induration."  The description of Disfigurement 2 does not note whether there is any inflexibility or induration.  Immediately following the descriptions of each area of disfigurement is a set of questions concerning which of the characteristics of disfigurement are present.  The examiner identified both areas of disfigurement as involving induration and inflexibility.  There is no corresponding listing indicating the area of induration and inflexibility.  The earlier VA examination reports do not specifically identify areas of induration and inflexibility, while the October 2010 and April 2011 examination reports specifically note that there is no induration or inflexibility.  

The findings of no induration or inflexibility carry more weight than the single indication of induration or inflexibility.  The notation of no induration or inflexibility was written out by the VA examiner in her description of the Veteran's disfigurement, while the notation of "Affected scar/disfigurement with induration and inflexibility: Scar/Disfigurement #1, Scar/Disfigurement #2" appears to come from a template.  The examiner's prose description of no induration or inflexibility is the more probative of the two assertions concerning induration or inflexibility.  Furthermore, the Board notes that the October 2015 VA examination report has a section in which the examiner estimated the total area of the head, face, and neck that are affected by hypo-or hyperpigmentation or abnormal texture.  There is no corresponding section in which the examiner estimates the area that is affected by induration and inflexibility.  The absence of such a section in the October 2015 examination report further supports the conclusion that the October 2015 VA examination was not, in fact, finding inflexibility and induration of either area of disfigurement of the Veteran's head, face, and neck.  In addition, the Board notes that all of the other four VA examination reports expressly note the absence of induration and inflexibility.  None of the medical treatment records reflects a finding of induration and inflexibility, and none of the Veteran's lay statements assert the presence of induration and inflexibility.

A rating in excess of 50 percent is not warranted under any of the other diagnostic codes that apply to disabilities of the skin.  The rating criteria for disabilities of the skin are contained in 38 C.F.R. § Diagnostic Codes 7800 through 7806.  Of these diagnostic codes, only Diagnostic Code 7806 allows a rating in excess of 50 percent.  That Diagnostic Code provides for a maximum 60 percent rating based on percentages of the body involved or need for systemic therapy.  It also provides that in the alternative the disability may be rated on the basis of scars depending on the predominant disability.  The ratings currently in effect on the basis of scars provide a greater benefit than if the Veteran was given a single 60 percent rating.  Accordingly, Diagnostic Code 7806 could not provide a higher rating.  

The Board has also considered whether additional separate ratings may be assigned without violating 38 C.F.R. § 4.14.  This regulation prohibits pyramiding, which is the evaluation of the same disability under various diagnoses.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The Veteran has already been assigned a separate rating for pain and instability under Diagnostic Code 7804, and the question of whether a higher rating is warranted under Diagnostic Code 7804 is addressed below.  

Diagnostic Codes 7801 (deep and nonlinear scars) and 7802 (superficial and nonlinear scars) do not apply in this case, as both of those diagnostic codes apply to scars that are not on the head, face, or neck.

Diagnostic Code 7803, which applied to scars that are superficial and unstable, was combined with Diagnostic Code 7804 in the current rating criteria.  This diagnostic code will therefore be discussed when the Board discusses whether an increased rating is warranted under Diagnostic Code 7804, below.

Diagnostic Code 7805 directs that other disabling effects of scars be assigned separate ratings.  The diagnostic code, as in effect prior to October 23, 2008, specifically directs that the disability at issue be rated based on limitation of function.  Diagnostic Code 7805 as in effect from October 23, 2008, directs that any disabling effects not considered under Diagnostic Codes 7800 through 7804 be rated separately under an appropriate diagnostic code.  The Board finds that no separate ratings for limitation of function are warranted, as none of the medical treatment records or VA examination reports identifies any such limitations.  

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial rating in excess of 50 percent for facial and scalp keloid formations from pseudofolliculitis barbae is not warranted during any portion of this appeal.

2.  Pain and Instability

The Veteran is also currently in receipt of a separate 30 percent rating for scars that are painful or unstable.  

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7803 assigned a 10 percent rating for a superficial and unstable scar.  According to Note (1), an unstable scar is a scar with frequent loss of covering of the skin.  Diagnostic Code 7804 assigned a 10 percent rating for a scar that is superficial and painful on examination.  

Under the rating criteria in effect from October 23, 2008, Diagnostic Code 7803 is combined with Diagnostic Code 7804.  The new Diagnostic Code 7804 applies to scars that are unstable or painful.  It assigns a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (2) to this diagnostic code provides that a separate 10 percent rating is added to the rating if one or more scars is both unstable and painful.

According to the November 2010 rating decision, a 20 percent rating was assigned for three scars that are unstable or painful, and an additional 10 percent was assigned for at least one scar that is both painful and unstable.

The November 2007 VA examination report notes that there are no signs of ulceration or breakdown of the skin and that the scar was stable.  There was no pain on examination.  

The June 2009 VA examination report contains no notes on instability.  There was no pain on examination.  

The October 2010 and April 2011 VA examination reports note that the Veteran reported constant skin breakdown.  There was pain on examination.  

The October 2015 VA examination report notes that both areas of disfigurement described above were painful on examination.  It notes that the Veteran reports constant skin breakdown but, on examination, the scars were not unstable with frequent loss of covering of the skin.  It was noted that none of the scars were both unstable and painful.  It was also noted that there were five or more scars that were painful, with a notation that the Veteran had pain with motion and speech and eating due to extensive scarring due to keloid.  

The above evidence provides conflicting assessments of the number of painful scars that the Veteran has, with determinations being between two and five.  Because the Board can find no basis to prefer one number over the others, it will resolve reasonable doubt in the Veteran's favor and find that the evidence demonstrates the presence of five painful scars during the entire period that is contemplated by this appeal.  The Board will therefore assign five separate 10 percent ratings, one for each painful scar, under Diagnostic Code 7804 as was in effect prior to October 23, 2008.  This rating will span the entire appeals period.  

The Board has considered whether separate ratings for unstable scars under Diagnostic Code 7803 are appropriate.  The Board notes, however, that the only evidence of scar instability consists of the Veteran's lay reports of constant skin breakdown at his October 2010, April 2011, and October 2015 VA examinations.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, even though he is a layperson, the Veteran is competent to report experiencing instability of the skin covering a scar.  

The Board notes, however, that these reports are contradicted by the medical evidence.  In particular, the November 2007 VA examination report notes that there were no signs of ulceration or breakdown, while the October 2015 VA examination report expressly notes no signs of instability or frequent loss of covering.  The findings of the VA examiners, one of which was made at the same time that the Veteran was reporting constant breakdown, are more probative.  The Board must therefore conclude that separate ratings for instability under Diagnostic Code 7803 are not warranted.

The Board has considered whether a rating in excess of 40 percent is warranted under the current rating criteria.  The Board notes, however, that the rating for five or more painful scars under the current Diagnostic Code 7804 would result in a 30 percent rating.  While the November 2010 rating decision determined that an additional 10 percent rating was warranted pursuant to Note (2) based on one or more of the scars being both unstable and painful, the Board has found that none of the scars is actually unstable.  Therefore, the separate 10 percent rating is not warranted.  In any event, an additional 10 percent rating in excess of the 30 percent rating that would be assigned under the current rating criteria does not result in a rating in excess of the combined 40 percent rating that has been awarded under the rating criteria that were in effect prior to October 23, 2008.  

A combined rating of 40 percent, based on painful scarring of the face and the scalp, is warranted.  The Board has considered whether an even higher rating is warranted.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a combined initial rating in excess of 40 percent for pain of facial and scalp keloid scars associated with pseudofolliculitis barbae is not warranted during any portion of this appeal.

B.  Right Medial Thigh Scar

The right medial thigh scar is currently assigned a 10 percent rating for pain and instability under Diagnostic Code 7804.  

As noted above, under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7803 assigned a 10 percent rating for a superficial and unstable scar.  According to Note (1), an unstable scar is a scar with frequent loss of covering of the skin.  Diagnostic Code 7804 assigned a 10 percent rating for a scar that was painful on examination.  

The rating criteria in effect from October 23, 2008, combine Diagnostic Code 7803 with Diagnostic Code 7804.  The new Diagnostic Code 7804 applies to scars that are unstable or painful.  It assigns a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (2) provides that a separate 10 percent rating is added to the rating if one or more scars is both unstable and painful.
 
The disability rating for the Veteran's right thigh scar was increased from 0 percent to 10 percent in the Board's August 2015 decision.  The issue of entitlement to a rating in excess of 10 percent was remanded for additional development.  

Following review of the record, the Board finds that a rating in excess of 10 percent for the right medial thigh scar is not warranted.  The Board notes that the 10 percent rating for pain is the highest rating that is available under the version of Diagnostic Code 7804 that was in effect prior to October 23, 2008.  The Board further notes that any ratings in excess of 10 percent that are available under the current version of Diagnostic Code 7804 are based on the number of painful scars.  No evidence of record, including the October 2015 VA examination report, reflects that the Veteran has more than one scar on his right thigh.  The October 2015 VA examination report expressly notes that the Veteran has one thigh scar and that this scar is not unstable with frequent loss of covering of the skin over the scar.

Nor is a separate rating for instability warranted under the former Diagnostic Code 7803.  None of the five VA examination reports or the remaining medical evidence of record reflects instability, and the Veteran has consistently denied instability, ulceration, or breakdown of the thigh scar.  Therefore, assignment of a separate or increased rating based on instability is not warranted.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial rating in excess of 10 percent for a right medial thigh scar is not warranted during any portion of this appeal.

C.  Extraschedular Evaluation 

The Board has also considered whether the Veteran's facial and scalp keloid formations and right medial thigh scar present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the criteria of Diagnostic Codes 7800 and 7804 contemplate a wide variety of symptoms (such as painful motion), functional limitations, and cosmetic disfigurements that are the product of scarring disabilities.  The Veteran has not identified any aspect of his current disability that is not covered by the appropriate rating criteria.  

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case TDIU has been granted.  There is no gap to fill.



ORDER

Entitlement to an initial disability rating in excess of 50 percent for facial and scalp keloid formations from pseudofolliculitis barbae is denied.

Entitlement to a combined initial 40 percent rating, for five separate 10 percent ratings for painful facial and scalp keloid scars associated with pseudofolliculitis barbae is granted, effective the date of service connection.

Entitlement to an initial evaluation in excess of 10 percent for a right medial thigh scar is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


